IN THE SUPREME COURT OF THE STATE OF DELAWARE

COREY BERRY,                              §
                                          §   No. 88, 2021
      Appellant Below,                    §
      Appellant,                          §   Court Below—Superior Court
                                          §   of the State of Delaware
      v.                                  §
                                          §   C.A. No. K20A-08-002
MITRA QSR KNE LLC, DBA                    §
KENTUCKY FRIED CHICKEN,                   §
                                          §
      Appellee Below,                     §
      Appellee.                           §

                          Submitted: August 2, 2021
                          Decided: August 11, 2021

                                      ORDER

      On June 1, 2021, the Chief Deputy Clerk issued a notice directing the

appellant to show cause why this appeal should not be dismissed for his failure to

file an opening brief by the filing deadline of May 7, 2021. The appellant requested

an extension to retain an attorney. The Court granted the appellant an extension until

July 30, 2021 to file his opening brief. The Court warned the appellant that if he did

not file an opening brief by July 30, 2021, his appeal would be dismissed as

unopposed without further notice. The appellant has not filed an opening brief. This

appeal is therefore dismissed as unopposed.

       NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)
and 29(b), that this appeal is DISMISSED.

                                    BY THE COURT:

                                    /s/ James T. Vaughn, Jr.
                                          Justice




                                       2